     Case: 1:20-cv-07390 Document #: 3 Filed: 12/23/20 Page 1 of 2 PageID #:28

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Sergio Bonilla
                                          Plaintiff,
v.                                                       Case No.: 1:20−cv−07390
                                                         Honorable Virginia M. Kendall
Ancestry.Com Operations, Inc., et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 23, 2020:


         MINUTE entry before the Honorable Virginia M. Kendall. Initial status hearing
set for 3/23/2021 at 9:00 a.m. which will proceed via Teleconference. Joint Status Report
due by 3/18/2021. The parties are directed to Judge Kendall's web page found at
www.ilnd.uscourts.gov for information about the Initial Status Report and for information
regarding all standing orders for cases on Judge Kendall's docket. The parties shall follow
all of the standing orders for Judge Kendall and all Local Rules which can be found at the
same web page. For the Initial Status Report, the parties are to report on the following: (1)
Possibility of settlement in the case; (2) if no possibility of settlement exists, the nature
and length of discovery necessary (with specific dates) to get the case ready for trial; 3)
whether the parties jointly consent to proceed before the Magistrate Judge. At the Initial
Status Hearing, the Parties shall be prepared to inform the Court about the extent of
monetary damages in order for the Court to address the proportionality of discovery as
required by Fed. R. Civ. P. 26. Lead counsel is directed to appear at this status hearing.
Teleconference instructions are as follows: Prior to the conference call, Please click on
this hyper link: https://teleconference.uc.att.com/ecm/?bp=40444321 70&mac=2413900;
to take you to Judge Kendall's telephone conference login. From there, join conference As
Guest, ENTER YOUR NAME, Type the digits in the picture, Click on the Call Me option
and fill in your phone number (no hypens) and NAME. If you do not have access to a
computer Dial: (877)848−7030, the access code is: 2413900#. Given the increased
volume of users that is anticipated, we ask that you keep your phone on mute until your
case is called. Please also remember to SAY YOUR NAME EACH AND EVERY TIME
BEFORE YOU SPEAK. The Court prefers that you use the procedure that requires that
the system calls your phone and you enter your name so that the Court and the Court
reporter can see who is speaking during the hearing. Mailed notice(lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
   Case: 1:20-cv-07390 Document #: 3 Filed: 12/23/20 Page 2 of 2 PageID #:29

criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
